Case 2:20-cv-02874-AB-SK Document 50 Filed 06/26/20 Page 1 of 3 Page ID #:530



 1   XAVIER BECERRA
     Attorney General of California
 2   MARK R. BECKINGTON
     Supervising Deputy Attorney General
 3   P. PATTY LI
     Deputy Attorney General
 4   PETER H. CHANG
     State Bar No. 241467
 5     455 Golden Gate Avenue, Suite 11000
       San Francisco, CA 94102-7004
 6     Telephone: (415) 510-3776
       Fax: (415) 703-1234
 7     E-mail: Peter.Chang@doj.ca.gov
     Attorneys for Defendants Gavin Newsom, in
 8   his official capacity as Governor and Sonia Y.
     Angell, in her official capacity as
 9   California Public Health Officer
10                     IN THE UNITED STATES DISTRICT COURT
11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
13
14
     ADAM BRANDY; ET AL.,                        2:20-cv-02874-AB-AK
15
16                                  Plaintiffs, STATE DEFENDANTS’ EX PARTE
                                                APPLICATION TO EXTEND
17               v.                             TIME TO RESPOND TO FIRST
18                                              AMENDED COMPLAINT BY 12
                                                DAYS
19
     ALEX VILLANUEVA; ET AL.,                    JUDGE:       Hon. André Birotte Jr.
20
21                                Defendants. Complaint Served: April 2, 2020
22
                                                 Current response date: June 24, 2020
23
                                                 Proposed response date: July 6, 2020
24
25
26
27
28


                 Ex Parte Application to Extend Time to Respond to FAC (2:20-cv-02874-AB-AK)
Case 2:20-cv-02874-AB-SK Document 50 Filed 06/26/20 Page 2 of 3 Page ID #:531



 1         PLEASE TAKE NOTICE that Defendants Gavin Newsom, California
 2   Governor, and Sonia Y. Angell, California Public Health Officer (collectively, the
 3   “State Defendants”) hereby apply to this Court for an order to extend the time for
 4   State Defendants to respond to Plaintiffs’ First Amended Complaint by 12 days, to
 5   and including July 6, 2020.
 6         Plaintiffs had previously agreed that a response to the First Amendment
 7   Complaint would not be necessary because they intended to further amend the
 8   complaint. The parties subsequently entered into two stipulations to extend the
 9   time for State Defendants to respond to the First Amendment Complaint so that
10   Plaintiffs would have sufficient to prepare the amended complaint and to seek
11   leave to file it, if necessary. Under the second stipulation to extend, the State
12   Defendant’s response to the First Amended Complaint was due on June 24, 2020.
13         The parties had also begun to engage in discussions about settlement by way
14   of a stipulation of dismissal. The parties continued to discuss settlement until the
15   afternoon of June 22, 2020, after which time counsel for Plaintiffs stopped
16   responding to communications from counsel for State Defendants. On June 23,
17   2020, having receiving no response from counsel for Plaintiffs, counsel for State
18   Defendants contacted counsel for Plaintiffs again about settlement discussions, or a
19   further stipulation to extend time by 12 days to either finalize any settlement, or to
20   provide sufficient time for the parties to meet and confer under Local Rule 7-3
21   about a motion to dismiss, and for the State Defendants to file that motion, if
22   necessary. Plaintiffs’ counsel did not respond to State Defendants’ counsel’s
23   request for a stipulation to extend time.
24         Counsel for State Defendants provided notice of this application to counsel
25   for Plaintiffs by voicemail and email at or around noon on June 25, 2020, to which
26   counsel for Plaintiffs has not responded as of the time of the filing of this
27   application.
28
                                                  1
                      Mem. of Points and Auth. in Supp. of Ex parte App. (2:20-cv-02874-AB-AK)
Case 2:20-cv-02874-AB-SK Document 50 Filed 06/26/20 Page 3 of 3 Page ID #:532



 1         The application is based on the accompanying Memorandum and declaration
 2   filed concurrently herewith, as well as all records on file in this action.
 3
 4
     Dated:       June 26, 2020              Respectfully submitted,

 5                                           Xavier Becerra
 6                                           Attorney General of California
                                             Mark R. Beckington
 7                                           Supervising Deputy Attorney General
 8
                                             /s/ Peter H. Chang
 9                                           Peter H. Chang
10                                           Deputy Attorney General
                                             Attorneys for Defendants Gavin Newsom, in
11                                           his official capacity as Governor and Sonia
                                             Y. Angell, in her official capacity as
12                                           California Public Health Officer

13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                  2
                      Mem. of Points and Auth. in Supp. of Ex parte App. (2:20-cv-02874-AB-AK)
